Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Theodore Justice appeals from the district court’s order accepting the recommendation of the magistrate judge and dismissing as frivolous Justice’s claim for relief in the form of a petition for writ of mandamus and 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Justice v. North Carolina, No. 5:15-cv-00046-F, 2015 WL 5513581 (E.D.N.C. Sept. 16, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.